W. C. Christopher and F. H. Ine, doing business as a partnership under the name of Christopher Associates, hereinafter referred to as the plaintiffs, sued J. B. Weideman, hereinafter called the defendant, *Page 549 
on an account for $5149.01, besides interest, this sum being for the purchase-price of certain equipment and the installation of and equipment for a hardening freezer room of an ice-cream freezing plant. The defendant in his answer denied owing the plaintiffs any sum whatsoever on the ground that the plaintiffs were not entitled to recover because they did not ship all of the equipment ordered, at the time it was to be delivered.
The defendant further filed, in an amendment to his original answer, a cross-bill in the sum of $6075, an amount alleged to have been lost by him in the purchase of milk for the use of an ice-cream plant and which loss was occasioned by the failure of the plaintiffs to deliver the complete equipment for the ice-cream plant. The plaintiffs objected to the allowance of the amendment as to this cross-action. This objection was overruled. The case was submitted to the judge of the City Court of Macon by agreement of counsel for both parties without the intervention of a jury. The court thus passed upon the law and facts in the case. After hearing evidence and argument of counsel, the trial court entered a judgment for the plaintiffs in the amount for which suit was brought. The defendant filed a motion for a new trial, which was afterwards amended. The amendments to the original motion were but elaborations as to the general grounds, and are so treated here in the brief and argument of counsel for the defendant. To the overruling of the objections of the plaintiffs to the allowance of the amendment which contained the cross-action, exceptions pendente lite were filed and a cross-bill of exceptions is before us on behalf of the plaintiffs. The defendant brings his main bill of exceptions here complaining that the court erred in overruling his motion for a new trial as amended. The only question, as we see it, on the main bill of exceptions is whether there is any evidence to sustain that which the court as a fact-finding tribunal found. We have read the evidence carefully. Although it is in conflict in some particulars, there is ample evidence to sustain the judgment of the court. We see no good purpose in setting out the evidence here. For if there is any evidence to sustain the judgment of the court, overruling the motion for a new trial, we are without authority to disturb it.
Judgment affirmed on the main bill of exceptions, cross-bill dismissed. MacIntyre, P. J., and Townsend, J., concur.
                        DECIDED FEBRUARY 3, 1949.